Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00544-CV

                                IN THE INTEREST OF A.V.T.

                From the 293rd Judicial District Court, Maverick County, Texas
                              Trial Court No. 141130350MCV
                          Honorable Maribel Flores, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s August 1, 2019 order
is REVERSED and this cause is REMANDED to the trial court for further proceedings. It is
ORDERED that Appellant Marc Anthony Torres recover his costs of this appeal from Appellee
Frances Santos.

       SIGNED March 31, 2021.


                                                 _____________________________
                                                 Liza A. Rodriguez, Justice